Exhibit 10.4

 

AMENDMENT NO. ONE

TO THE RIGHTS AGREEMENT

 

This Amendment No. One (this “Amendment”) to the Rights Agreement, dated as of
November 2, 1999 (the “Agreement”), and effective this 21st day of April 2005,
is made and entered into by and between Matrix Service Company, a Delaware
Corporation (the “Company”) and UMB Bank, N.A., as Rights Agent (the “Rights
Agent”).

 

RECITALS

 

WHEREAS, on April 14, 2005, the Board of Directors of the Company (the “Board”)
authorized the Securities Purchase Agreement (the “SPA”) among the Company and
the investors named on the signature pages thereto (each individually, an
“Investor”), and

 

WHEREAS, the Board has determined it to be in the best interests of the Company
and its shareholders to amend the Agreement as herein provided in order to
permit the transactions contemplated by the SPA.

 

NOW, THEREFORE, considering the premises and in consideration of the mutual
agreements herein contained, the parties hereto hereby agree to amend the
Agreement as follows:

 

1. The definition of “Acquiring Person” contained in Section 1 (a) of the
Agreement is hereby amended as follows:

 

(a) The following shall be added following the second sentence of such
definition:

 

“Notwithstanding the first sentence of this definition, no Investor shall be
deemed to be or to have become an Acquiring Person solely as a result of the
purchase of the Investor Securities on the Closing Date unless and until such
time thereafter as such Investor shall increase its Beneficial Ownership of
Common Shares to an amount in excess of such Investor’s then applicable
Investor’s Percentage (as defined below); provided, however, that such Investor
will not be deemed to be an Acquiring Person solely as a result of a reduction
in the number of Common Shares outstanding unless and until such time after such
reduction as (i) such Investor becomes the Beneficial Owner of additional Common
Shares (other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Common Shares are
treated equally) and after giving effect to such additional Common Shares such
Investor is the Beneficial Owner of an amount in excess of such Investor’s then
applicable Investor’s Percentage, or (ii) any other Person who is a Beneficial
Owner of

 



--------------------------------------------------------------------------------

Common Shares becomes an Affiliate or Associate of such Investor and after
giving effect thereto such Investor is the Beneficial Owner of an amount in
excess of such Investor’s then applicable Investor’s Percentage.”

 

(b) The fourth word in the last sentence of such definition is hereby changed
from “three” to “four.”

 

2. The following definitions are hereby added to Section 1 of the Agreement in
their proper alphabetical order and any cross-references to subsections of
Section 1 are modified as appropriate:

 

“Closing Date” means the date of closing of the purchase and sale of the
Investor Securities pursuant to the Securities Purchase Agreement.

 

“Investor” means each named as an “Investor” in the Securities Purchase
Agreement that purchased Investor Securities on the Closing Date.

 

“Investor’s Percentage” means, as to each Investor (a) as of the Closing Date,
the ratio (expressed as a percentage) that the number of Common Shares issuable
upon conversion of the Investor Securities purchased by such Investor on the
Closing Date bears to the total number of Common Shares outstanding on the
Closing Date (including as outstanding the total number of Common Shares
issuable upon conversion of all Investor Securities purchased by all Investors
on the Closing Date); and (b) at any time after such Investor becomes the
Beneficial Owner of less than 15% of the outstanding Common Shares, 15% or more
of the then outstanding Common Shares, then the immediately preceding sentence
shall be deemed to be deleted from this Agreement and the Investors shall be
subject to the first sentence of this Section 1(a).

 

“Investor Securities” means the securities purchased by Investors on the Closing
Date pursuant to the Securities Purchase Agreement.

 

“Securities Purchase Agreement” means the agreement so captioned and dated April
21, 2005, by and between the Company and each Investor, pursuant to which the
Company issued and sold the Investor Securities to the Investors.

 

3. Except as expressly modified herein, the Agreement shall remain in full force
and effect.

 

2



--------------------------------------------------------------------------------

4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument. The delivery of this Amendment by facsimile shall be effective for
all purposes.

 

IN WITNESS WHEREOF, each party hereto has caused this Amendment to be duly
executed on its behalf as of the date first set forth above.

 

MATRIX SERVICE COMPANY

By:

 

/s/ George L. Austin

   

Name: George L. Austin

   

Title:   Chief Financial Officer

UMB BANK, N.A.

By:

 

/s/ Richard J. Lehrter

   

Name: Richard J. Lehrter

   

Title:   Community Bank President

 

3